Title: To James Madison from William Pope, 10 July 1812
From: Pope, William
To: Madison, James


Dear Sir,
Virginia July 10th. 1812
I have taken the liberty to write to you Occasionally on the subject of our public concerns, for all which you will please to forgive me, their would never have been any necissity of writing a line or saying a word, if all matters, and things, had been exlusively under your controle—however “alls well that ends well.” Congress have done their duty at last and will become as famous as the congress of 1776, but a great many of your countrymen give all the credit to you, they say (and I believe with truth,) that if it had not been for your instrumentality nothing decisive would have been done at last; you have politically regenerated the nation, and washed out the stain in their national charactor, inflicted on it by England; Since the declaration of war, their appears to be an entirely different aspect presented by the people of this country ever since the 18th of June makeing an allowance for the arrival of the news, all has been life, and vivacity in Virginia; the federalists appear to be uniting fast with the republicans, and if the war is carried on with life, and spirit all parties will be united except the Randolphits. In the County of powhatan their is only one tory, and he is a scotchman, and three Randolphits, but they will soon be obliged to give up their leader as he appears to be proscribed, and execrated by his countrymen universally; John Randolph has certainly done more injury to our country than all the tories, and discontented persons beside. I concienciously beleive that he has contributed greatly to forward on the war, and if the vengence of heaven does not fall on him, the hand of his country will at last overtake him; Your communication to congress on the first of June is more read, and admired than any state paper I ever knew, it is more highly prized than the valledictory address of Washington or the enorgural Speech of Jefferson. I was in the City of Richmond when the declaration of War arrived, I never saw more joy, and exultation among the republicans and friends of their Country, and never more disconsolation, and consternation among the Tories &c &c. Their was a full band of music through the City of Richmond, they saluted the governor, they then agreed with one consent, that they would salute Mr W Wirt as he had always been the best of friends to the admin[i]stration, and country; I believe that Mr Wirt is the most popular man in Virginia, and any appointment that he could meet with in the Army would be highly pleasing to the people of Virginia independant of which, he would make a most excellent officer. I heard Mr Jefferson say about 3 or 4 years ago, that he thought Mr Wirt one of the best Orators in America and that he did not doubt, but that Mr Wirt possessed high military talents, what lead to the conversation was, that Mr. Wirt had lately before that been appointed a Collonel by the Executive of Virginia, Mr Wirt is not inferior to any man in Ameri[c]a in speaking and writing, a political peice of his, called one of the people in answer to the protest of the minority was one of the most unanswerable argument in favor of the administration; and called down on him all the resentment, and vengence of the minority. I beleive he would cheerfully go into service if called on by his country. If any of the E, S, should give back, or give themselves any airs the government has only to call down on them the southern, Western and middle states, and they will be as easily quelled as the wisky insurgents. If the Government attemps to parry, and temporise with them, the Union is gone for ever, the repeal of the first embargo was the most unfortunate step that was ever taken in America, by Congress, nothing like Energy in Washington, and Madison, If during the recess of Congress the president of the U, S, would visit the Eastern states on the sea board, and view their fortifications it would have the hapiest Effect, in consiliating the affections of the Eastern people, independant of all which, it would be an agreeable relax[a]tion from the fatigues of the Cabinet which you have unceasingly sustained for nearly 7 months. I am yr Excellency’s most Obedient humble Servant.
William Pope
